DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 01/06/2022, which has been entered and made of record. Claims 61 and 62 have been newly added. No claim has been cancelled. Claims 36-62 are pending and have been examined.

Response to Arguments
Applicant’s arguments, see remarks pages 8-12, filed on 01/06/2022, with respect to the rejection(s) of claim(s) 36-62 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Porges (U.S. 2013/0303941).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-51, 53-55 and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (U.S. 2012/0001846) in view of Porges (U.S. 2013/0303941).
Regarding claim 36, Taniguchi teaches: A method of triggering electronic switch and user interfaces (abstract… “An input method suitable for operating a wearable computer”) by a sensor (sensor 10 in Figs. 1 and 2) located in the ear canal or near to the ear canal (see ear canal in Fig 2 (b)), said method comprising: 
detecting an effect of movements of, or changes in position or shape of, a tympanic membrane or a malleus (Fig. 3; [0073]... “The transmitter 11a transmits measurement light, a portion of which is reflected on a surface of the eardrum and is returned to the receiver 11b. Here, if the shape of the ear canal changes, the elastic member 12 is bent, so that the sensing device 11 is slightly moved relative to the eardrum, and therefore, a distance from the sensing device 11 to the reflecting surface of the eardrum changes. As a result, the intensity of the reflected light entering the sensing device (the receiver 11b) changes. Therefore, by monitoring the change in the intensity of the reflected light, a change in the shape of the ear canal can be sensed.”); 
communicating the effect to a processor ([0076]… “… the sensor 10 generates a sensor signal alpha corresponding to the sensed intensity, and transmits the sensor signal alpha to the controller 20”); and 
generating an output by the processor to affect the function of a connected device ([0080]… “The signal generator 22 generates a control command (control signal gamma) to control the external output device 40 based on the result of comparison by the comparator 21. The control command (control signal gamma) can be used as a command which is normally input by the user toggling a switch”). broken
Taniguchi does not explicitly teach: contraction of a tensor tympani muscle using the sensor, by detecting resultant movements of, or changes in position or shape of, a tympanic membrane or a malleus.
However, Taniguchi teaches: in view of Fig. 3 it can be expected that the movement of the eardrum caused by the contraction of the tensor tympani muscle will be observable by sensing device 11, which is configured to sense changes of the distance from the sensing device 11 to the reflecting surface of the eardrum (see [0073]). The muscle contraction will hence result in a further characteristic graph, similar to the graphs of Figs. 5-11, which may then be stored as the reference “change pattern” in the controller (see Fig. 1 with [0036), [0073]).
Furthermore, Porges teaches “A new method is described for tracking changes in the energy reflectance properties of the tympanic membrane. Middle ear muscle contraction alters the ATF and also these reflectance properties. Due to individual differences in physical structure and neural regulation, the functional impact of muscle contractions varies widely between individuals. Within individuals, middle ear muscle function is variable as muscle tone varies from flaccid to contraction. The new technology provides an opportunity to assess both supra- and sub-reflexive levels of contractions and to measure changes in middle ear muscle status in response to various acoustic challenges (e.g., words in noise, music, etc.), as well as psychological state (e.g., anxiety, focus, etc.). Thus, the method provides the first demonstration of dynamic adjustments of the middle ear muscles at and below the threshold required to elicit the AR, and the capacity to measure, assess and make diagnosis based on one or more measured parameters related to middle ear muscle activity including a reflected sound wave phase shift and reflected sound wave change in intensity or magnitude at one or more carrier frequencies within a probe tone”  ([0034]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Taniguchi to incorporate the teaching of Porges to detect an effect of contraction of a tensor tympani muscle using the sensor, by detecting resultant movements of, or changes in position or shape of, a tympanic membrane or a malleus to control the external output device or devices based on a sensor signal or signals from the sensor ([0014]).

Regarding claim 37, the combination of Taniguchi and Porges teaches the invention of claim 36 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein detection of voluntary contraction of a middle ear muscle is detected by the sensor which detects movement of the tympanic membrane or the malleus (Taniguchi, [0021]… “the change in the shape of the natural orifice is preferably caused by a predetermined action which is performed by a user wearing the sensor with the intention of operating the external output device or devices”; [0073]… “The transmitter 11a transmits measurement light, a portion of which is reflected on a surface of the eardrum and is returned to the receiver 11b. Here, if the shape of the ear canal changes, the elastic member 12 is bent, so that the sensing device 11 is slightly moved relative to the eardrum, and therefore, a distance from the sensing device 11 to the reflecting surface of the eardrum changes. As a result, the intensity of the reflected light entering the sensing device (the receiver 11b) changes. Therefore, by monitoring the change in the intensity of the reflected light, a change in the shape of the ear canal can be sensed”).

Regarding claim 38, the combination of Taniguchi and Porges teaches the invention of claim 36 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the sensor is located wholly or partially within the ear canal (Taniguchi, see sensor 10 in Fig. 2 (b)).

Regarding claim 39, the combination of Taniguchi and Porges teaches the invention of claim 36 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the sensor detects movement of the tympanic membrane, or the malleus bone, relative to the position of the sensor (Taniguchi, [0073]… “if the shape of the ear canal changes, the elastic member 12 is bent, so that the sensing device 11 is slightly moved relative to the eardrum, and therefore, a distance from the sensing device 11 to the reflecting surface of the eardrum changes”).

Regarding claim 40, the combination of Taniguchi and Porges teaches the invention of claim 36 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein movement of the tympanic membrane or malleus is detected by: (i) two dimensional analysis of an image of a surface of the tympanic membrane and malleus; (ii) measuring changes in distance from the tympanic membrane or malleus to the sensor; or (iii) detecting change in a three dimensional shape of a combined tympanic membrane and malleus structure (Taniguchi, [0073]… “if the shape of the ear canal changes, the elastic member 12 is bent, so that the sensing device 11 is slightly moved relative to the eardrum, and therefore, a distance from the sensing device 11 to the reflecting surface of the eardrum changes”).

Regarding claim 41, the combination of Taniguchi and Porges teaches the invention of claim 40 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the sensor is an imager including a camera located in the ear canal (Taniguchi, [0066]… “various sensors may be used as the sensor 10, and an optical sensor capable of measuring a distance to an object to be measured using light (e.g., a reflective photosensor, an FGB optical sensor, etc.) is preferably employed. The optical sensor includes a light emitting device, such as an LED, a light bulb, etc., and a light receiving device, such as a phototransistor, a photodiode, a CCD, etc”).

Regarding claim 42, the combination of Taniguchi and Porges teaches the invention of claim 41 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the tympanic membrane is illuminated by a light source to enable the imager to record movement of the tympanic membrane and malleus (Taniguchi, [0066]… “various sensors may be used as the sensor 10, and an optical sensor capable of measuring a distance to an object to be measured using light (e.g., a reflective photosensor, an FGB optical sensor, etc.) is preferably employed. The optical sensor includes a light emitting device, such as an LED, a light bulb, etc., and a light receiving device, such as a phototransistor, a photodiode, a CCD, etc. Note that an infrared LED is used as the LED, it is necessary to select one which emits infrared light having a wavelength which is not transmitted through the body”; [0069]… “The sensor 10 includes a transmitter 11a and a receiver 11b, which constitute the sensing device 11. The transmitter 11a transmits measurement light, a portion of which is reflected on a surface of the ear canal and is returned to the receiver 11b. Here, if the outer ear of the wearer wearing the input device 100 moves, a distance from the sensing device 11 of the sensor 10 to the reflecting surface of the ear canal changes. As a result, the intensity of the reflected light entering the sensing device 11 (the receiver 11b) changes. Therefore, by monitoring the change in the intensity of the reflected light, a change in the shape of the ear canal can be sensed”).

Regarding claim 43, the combination of Taniguchi and Porges teaches the invention of claim 41 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the imager is an infra-red camera which detects images of the tympanic membrane and malleus (Taniguchi, [0066]… “various sensors may be used as the sensor 10, and an optical sensor capable of measuring a distance to an object to be measured using light (e.g., a reflective photosensor, an FGB optical sensor, etc.) is preferably employed. The optical sensor includes a light emitting device, such as an LED, a light bulb, etc., and a light receiving device, such as a phototransistor, a photodiode, a CCD, etc. Note that an infrared LED is used as the LED, it is necessary to select one which emits infrared light having a wavelength which is not transmitted through the body”; [0069]… “The sensor 10 includes a transmitter 11a and a receiver 11b, which constitute the sensing device 11. The transmitter 11a transmits measurement light, a portion of which is reflected on a surface of the ear canal and is returned to the receiver 11b. Here, if the outer ear of the wearer wearing the input device 100 moves, a distance from the sensing device 11 of the sensor 10 to the reflecting surface of the ear canal changes. As a result, the intensity of the reflected light entering the sensing device 11 (the receiver 11b) changes. Therefore, by monitoring the change in the intensity of the reflected light, a change in the shape of the ear canal can be sensed”).

Regarding claim 44, the combination of Taniguchi and Porges teaches the invention of claim 40 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the three dimensional shape of the combined tympanic membrane and malleus structure is detected by: (i) optical coherence tomography, digital laser holography or other laser measurement analysis; or (ii) any measurement process that records the three dimensional shape, including using ultrasound, visible, and non-visible spectrum light analysis (Taniguchi, [0066]… “Note that various sensors may be used as the sensor 10, and an optical sensor capable of measuring a distance to an object to be measured using light (e.g., a reflective photosensor, an FGB optical sensor, etc.) is preferably employed. The optical sensor includes a light emitting device, such as an LED, a light bulb, etc., and a light receiving device, such as a phototransistor, a photodiode, a CCD, etc”; [0083]… “For example, the sensor 10 may be an acoustic sensor. The sensing device 11 of the sensor 10 includes the transmitter 11a and the receiver 11b. An example of the acoustic sensor is an ultrasonic distance sensor”).

Regarding claim 45, the combination of Taniguchi and Porges teaches the invention of claim 40 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein movement of the tympanic membrane or malleus towards or away from the sensor is detected by: (i) laser Doppler vibrometry, digital laser holography, optical coherence tomography, laser triangulation or other laser measurement analysis; or (ii) any measurement process which measures the change in distance from the sensor to an ear drum complex, including using ultrasound, visible or non-visible spectrum light analysis, or other proximity sensor (Taniguchi, [0066]… “Note that various sensors may be used as the sensor 10, and an optical sensor capable of measuring a distance to an object to be measured using light (e.g., a reflective photosensor, an FGB optical sensor, etc.) is preferably employed. The optical sensor includes a light emitting device, such as an LED, a light bulb, etc., and a light receiving device, such as a phototransistor, a photodiode, a CCD, etc”; [0083]… “For example, the sensor 10 may be an acoustic sensor. The sensing device 11 of the sensor 10 includes the transmitter 11a and the receiver 11b. An example of the acoustic sensor is an ultrasonic distance sensor”).

Regarding claim 46, the combination of Taniguchi and Porges teaches the invention of claim 36 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the sensor is located adjacent the ear canal in, or close to the external ear (Taniguchi, see sensor 10 in Fig. 2 (b)).

Regarding claim 47, the combination of Taniguchi and Porges teaches the invention of claim 36 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the sensor is incorporated into a hearing aid, which is configured to be located in the ear canal, or adjacent the ear canal, in or close to, the external ear (Taniguchi, Fig. 2; [0094]… “by imparting a function of a hearing aid to the input device 100 of the present invention, a "hearing aid with a built-in input device" may be constructed as a wearable computer having a watching function”).

Regarding claim 48, the combination of Taniguchi and Porges teaches the invention of claim 36 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the method is incorporated: (i) in an earphone incorporating any combination of hearing improvement function, microphone, audio playback including telephone receiver, health monitoring, temperature and oxygen saturation monitoring, head movement by accelerometer, and voice communication using a microphone, camera or any other in-ear located device (Taniguchi, [0088]… “If the input device 100 of the present invention is combined with any external output device 40, a preferred wearable computer capable of hands-free operation can be provided. Examples of the external output device 40 which can be combined with the input device 100 include audio devices, such as a music player etc., video devices, such as a DVD player etc., communications devices, such as a mobile telephone etc., medical devices, such as a hearing aid etc., and the like”; [0094]… “by imparting a function of a hearing aid to the input device 100 of the present invention, a "hearing aid with a built-in input device" may be constructed as a wearable computer having a watching function”); or (ii) into any device worn in or adjacent to the ear canal (Taniguchi, see Fig. 2)

Regarding claim 49, the combination of Taniguchi and Porges teaches the invention of claim 36 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the processor is configured to determine that: (i) the degree and duration of movement, or change in shape or position of the tympanic membrane or malleus, is sufficient to represent a voluntary contraction of the tensor tympani muscle; and/or (ii) the degree of movement, or change in shape or position of the tympanic membranes or malleus, is any combination of greater magnitude, faster or more prolonged than background involuntary movement of these structures (Taniguchi, [0034]… “In the input device of the present invention, the criterion indicating the change in the physical quantity is preferably (a) that the amount of a change in a voltage is greater than or equal to a predetermined value, (b) that the changed voltage is sustained after the change of the voltage for a predetermined period of time or more, or a combination pattern of at least one (a) and at least one (b)”; [0036] Moreover, in the input device of this configuration, a more complicated criterion indicating changes in physical quantities can be employed. This criterion is any combination pattern (i.e., a voltage change pattern) of at least one (a) "the amount of a change in a voltage is greater than or equal to a predetermined value" and at least one (b) "the changed voltage is sustained after the change of the voltage for a predetermined period of time or more." For example, when the voltage changes in an amount greater than or equal to the predetermined value, the voltage is sustained for the predetermined period of time or more, and the voltage changes in an amount greater than or equal to the predetermined value (in this case, a continuous change pattern of (a), (b), and (a)), the sensor can sense the change in the shape of the natural orifice. Thus, if a more complicated voltage change pattern is employed as the criterion indicating changes in physical quantities, it is possible to highly satisfactorily and reliably determine whether or not to generate the control command or commands (control signal or signals)).

Regarding claim 50, the combination of Taniguchi and Porges teaches the invention of claim 36 as discussed above. Taniguchi further teaches: wherein the processor (controller 20 in Fig. 1) is housed in a structure partially or wholly located in the ear canal, and also containing the sensor (Figs. 1 and 2).

Regarding claim 51, the combination of Taniguchi and Porges teaches the invention of claim 36 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the processor is connected to the sensor by wire or by wireless communication (Taniguchi, [0076]… “the sensor 10 generates a sensor signal alpha corresponding to the sensed intensity, and transmits the sensor signal alpha to the controller 20”; as such a wired or wireless communication is implied feature).

Regarding claim 53, the combination of Taniguchi and Porges teaches the invention of claim 36 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the output signal generated by the processor: (i) triggers a change in the status of a hearing aid containing the sensor; (ii) triggers a change in a connected user interface; or (iii) triggers a change in any connected device, technology or computer application or program within a connected technology, device or processor (Taniguchi, [0025]… “According to the input device having this configuration, if a user wearing the sensor only performs a predetermined continuous action, the external output device or devices are continuously operated, and therefore, the wearer's convenience of operation can be further improved”; [0080]… “The signal generator 22 generates a control command (control signal .gamma.) to control the external output device 40 based on the result of comparison by the comparator 21. The control command (control signal .gamma.) can be used as a command which is normally input by the user toggling a switch. Examples of the operation in the external output device 40 include turning on/off the power supply, activating/stopping a predetermined function, switching functions, etc. If a plurality of control commands (control signals .gamma.) are provided, the input device 100 can be used as an alternative means to perform a relatively complicated input operation (e.g., typing on a keyboard, etc.)”).

Regarding claim 54, the combination of Taniguchi and Porges teaches the invention of claim 53 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the output signal generated by the processor: wherein the output signal from the processor triggers (i) a user interface change, to include highlighting and selecting items on a graphical user interface, change the state of an electronic device, or to perform any command on a receiving processor (Taniguchi, [0025]… “According to the input device having this configuration, if a user wearing the sensor only performs a predetermined continuous action, the external output device or devices are continuously operated, and therefore, the wearer's convenience of operation can be further improved”; [0080]… “The signal generator 22 generates a control command (control signal .gamma.) to control the external output device 40 based on the result of comparison by the comparator 21. The control command (control signal .gamma.) can be used as a command which is normally input by the user toggling a switch. Examples of the operation in the external output device 40 include turning on/off the power supply, activating/stopping a predetermined function, switching functions, etc. If a plurality of control commands (control signals .gamma.) are provided, the input device 100 can be used as an alternative means to perform a relatively complicated input operation (e.g., typing on a keyboard, etc.)”); (ii) a command on a communication device, mobility device, home management device and any other user output device which can be triggered through a user interface (Taniguchi, [0094]… “For example, by imparting a function of a hearing aid to the input device 100 of the present invention, a "hearing aid with a built-in input device" may be constructed as a wearable computer having a watching function. With this hearing aid with a built-in input device, hearing which has been degraded by aging etc. can be assisted by the hearing aid function, and in addition, an apparatus, such as a television etc., can be operated in a hands-free manner by intentionally changing a facial expression, i.e., producing an unusual facial expression. The hearing aid with a built-in input device may be combined with an external output device 40, such as a network terminal (e.g., a mobile telephone etc.)”).

Regarding claim 55, the combination of Taniguchi and Porges teaches the invention of claim 53 as discussed above. The combination of Taniguchi and Porges, as modified above, further teaches: wherein the user interface device is triggered by a multitude of movements or change in shape or position of the tympanic membrane or malleus, with different options activated dependent on the number or duration of these movements or changes of shape or positions (Taniguchi, [0034]… “In the input device of the present invention, the criterion indicating the change in the physical quantity is preferably (a) that the amount of a change in a voltage is greater than or equal to a predetermined value, (b) that the changed voltage is sustained after the change of the voltage for a predetermined period of time or more, or a combination pattern of at least one (a) and at least one (b)”; [0036] Moreover, in the input device of this configuration, a more complicated criterion indicating changes in physical quantities can be employed. This criterion is any combination pattern (i.e., a voltage change pattern) of at least one (a) "the amount of a change in a voltage is greater than or equal to a predetermined value" and at least one (b) "the changed voltage is sustained after the change of the voltage for a predetermined period of time or more." For example, when the voltage changes in an amount greater than or equal to the predetermined value, the voltage is sustained for the predetermined period of time or more, and the voltage changes in an amount greater than or equal to the predetermined value (in this case, a continuous change pattern of (a), (b), and (a)), the sensor can sense the change in the shape of the natural orifice. Thus, if a more complicated voltage change pattern is employed as the criterion indicating changes in physical quantities, it is possible to highly satisfactorily and reliably determine whether or not to generate the control command or commands (control signal or signals)).

Claims 58 and 59 are apparatus claims for performing the method steps of claims 36 and 47 respectively. As such, claims 58 and 59 are similar in scope and content to claims 36 and 47 above, and are therefore rejected under similar rationale as presented against claims 36 and 47 above.

Regarding claim 60, the combination of Taniguchi and Porges teaches the invention of claim 58 as discussed above. Taniguchi further teaches: wherein the apparatus is an earphone incorporating any combination of the group comprising: hearing improvement function; microphone; audio playback, including telephone receiver; health monitoring; temperature and oxygen saturation monitoring; head movement, by accelerometer; voice communication, using a microphone; camera; and/or any other in-ear locatable device (Taniguchi, [0088]… “If the input device 100 of the present invention is combined with any external output device 40, a preferred wearable computer capable of hands-free operation can be provided. Examples of the external output device 40 which can be combined with the input device 100 include audio devices, such as a music player etc., video devices, such as a DVD player etc., communications devices, such as a mobile telephone etc., medical devices, such as a hearing aid etc., and the like”; [0094]… “by imparting a function of a hearing aid to the input device 100 of the present invention, a "hearing aid with a built-in input device" may be constructed as a wearable computer having a watching function”).

Claim 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (U.S. 2012/0001846) in view of Porges (U.S. 2013/0303941) as applied to claim 53 above, and further in view of Knox (U.S. 2011/0200213).
Regarding claim 56, the combination of Taniguchi and Porges teaches the invention of claim 53 as discussed above. Taniguchi further teaches: wherein a speaker within the earphone containing the sensor ([0083]… “For example, the sensor 10 may be an acoustic sensor. The sensing device 11 of the sensor 10 includes the transmitter 11a and the receiver 11b. An example of the acoustic sensor is an ultrasonic distance sensor. An example of the transmitter 11a is a loudspeaker, and an example of the receiver 11b is a microphone”) configured to trigger interfaces defined by different combinations of multiple voluntary movements or changes of shape or position of the tympanic membrane or malleus of the user ([0083]… “The transmitter 11a transmits a measurement wave, a portion of which is reflected on a surface of the ear canal and is returned to the receiver 11b. Here, if the outer ear of the wearer wearing the input device 100 moves, a distance from the sensing device 11 of the sensor 10 to the reflecting surface of the ear canal changes. As a result, the time that it takes until the reflected light enters the sensing device 11 (the receiver 11b) changes. Therefore, by monitoring the change in the time, a change in the shape of the ear canal can be sensed”).
The combination of Taniguchi and Porges does not explicitly teach: the speaker presents an audible menu of options to a user as speech or other audible notifications from the processor or linked user interface, and the audible menu is configured to trigger interfaces defined by different combinations of multiple voluntary movements or changes of shape or position of the tympanic membrane or malleus of the user.
However, Knox teaches: “Hearing aid 102 includes a memory 104 connected to processor 110. Memory 104 stores configuration utility instructions 106 that, when executed, cause processor 110 to provide a list of audible menu options from which a user may select. Further, memory 104 stores instructions executable by processor 110 to interpret electrical or digital signals from accelerometer 114 relative to such menu options. Further, configuration utility instructions 106 may include instructions executable by processor 110 to update settings, parameters, or hearing aid profiles associated with the hearing aid 102, which settings, parameters, or hearing aid profiles determine the shaping applied to the signals to produce the modulated output signal. Further, memory 104 can include acoustic monitoring logic 116 that is executable by processor 110 to detect a change in the user's acoustic environment. Additionally, memory 104 may include menu generation logic 118 that is executable by processor 110 to generate an audio menu from which the user can configure settings associated with the hearing aid. Examples of such settings include volume, tone, and/or hearing aid profiles. Memory 104 may also include configuration settings, including microphone directionality settings as well as hearing aid profile-related settings” ([0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Taniguchi and Porges to incorporate the teaching of Knox to configure the speaker to present an audible menu of options to a user as speech or other audible notifications from the processor or linked user interface, and the audible menu is configured to trigger interfaces defined by different combinations of multiple voluntary movements or changes of shape or position of the tympanic membrane or malleus of the user. The motivation of combining these analogous arts is to provide a "hands free" option for adjusting hearing aid ([0032]).

Regarding claim 57, the combination of Taniguchi, Porges and Knox teaches the invention of claim 56 as discussed above. The combination of Taniguchi and Knox, as modified above, further teaches: wherein the menu selections are determined by the processor according to changes in state of the processor or linked user interface, or an incoming phone call to a linked mobile phone (Knox, [0014]… “Memory 104 stores configuration utility instructions 106 that, when executed, cause processor 110 to provide a list of audible menu options from which a user may select…. Additionally, memory 104 may include menu generation logic 118 that is executable by processor 110 to generate an audio menu from which the user can configure settings associated with the hearing aid. Examples of such settings include volume, tone, and/or hearing aid profiles. Memory 104 may also include configuration settings, including microphone directionality settings as well as hearing aid profile-related settings”).

Allowable Subject Matter
Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method of triggering electronic switch and user interfaces by a sensor located in the ear canal or near to the ear canal having all the claimed features of applicant’s invention, specifically including “wherein the processor generates an output signal determined by the detection of movement of, or change in shape or position of the tympanic membrane or malleus, and the processor receives input from a microphone and processes the input from the sensor which detects movement or change in position or shape of the tympanic membrane or malleus, in conjunction with input from the microphone, to prevent involuntary contractions of the middle ear muscles, due to loud external sounds, from triggering an output signal”, as set forth in claim 52.
Claims 61-62 are allowed.
The following is an examiner’s statement of reasons for allowance: :  None of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method of triggering electronic switch and user interfaces by a sensor located in the ear canal or near to the ear canal having all the claimed features of applicant’s invention, specifically including “wherein the processor generates an output signal determined by the detection of movement of, or change in shape or position of the tympanic membrane or malleus, and the processor receives input from a microphone and processes the input from the sensor which detects movement or change in position or shape of the tympanic membrane or malleus, in conjunction with input from the microphone, to prevent involuntary contractions of the middle ear muscles, due to loud external sounds, from triggering an output signal”, as set forth in claims 61 and 62.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622